ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2016-06-16_ORD_01_NA_00_EN.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    DÉLIMITATION MARITIME
                   DANS LA MER DES CARAÏBES
                     ET L’OCÉAN PACIFIQUE
                       (COSTA RICA c. NICARAGUA)


                      ORDONNANCE DU 16 JUIN 2016




                             2016
                      INTERNATIONAL COURT OF JUSTICE


                        REPORTS OF JUDGMENTS,
                     ADVISORY OPINIONS AND ORDERS


                    MARITIME DELIMITATION
                     IN THE CARIBBEAN SEA
                    AND THE PACIFIC OCEAN
                       (COSTA RICA v. NICARAGUA)


                         ORDER OF 16 JUNE 2016




4 CIJ1098.indb 1                                       23/02/17 08:55

                                           Mode officiel de citation :
                       Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique
                            (Costa Rica c. Nicaragua), ordonnance du 16 juin 2016,
                                           C.I.J. Recueil 2016, p. 240




                                                Official citation :
                        Maritime Delimitation in the Caribbean Sea and the Pacific Ocean
                               (Costa Rica v. Nicaragua), Order of 16 June 2016,
                                           I.C.J. Reports 2016, p. 240




                                                                                1098
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157293-3




4 CIJ1098.indb 2                                                                             23/02/17 08:55

                                                16 JUIN 2016

                                               ORDONNANCE




                    DÉLIMITATION MARITIME
                   DANS LA MER DES CARAÏBES
                     ET L’OCÉAN PACIFIQUE
                   (COSTA RICA c. NICARAGUA)




                    MARITIME DELIMITATION
                     IN THE CARIBBEAN SEA
                    AND THE PACIFIC OCEAN
                   (COSTA RICA v. NICARAGUA)




                                               16 JUNE 2016

                                                 ORDER




4 CIJ1098.indb 3                                               23/02/17 08:55

                                                                                           240




                                  INTERNATIONAL COURT OF JUSTICE


                                                   YEAR 2016                                         2016
                                                                                                    16 June
                                                                                                  General List
                                                  16 June 2016                                     No. 157


                                  MARITIME DELIMITATION
                                   IN THE CARIBBEAN SEA
                                  AND THE PACIFIC OCEAN
                                       (COSTA RICA v. NICARAGUA)




                                                    ORDER


                      The President of the International Court of Justice,
                       Having regard to Articles 48 and 50 of the Statute of the Court and
                    Article 67 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    25 February 2014, whereby the Republic of Costa Rica (hereinafter
                    “Costa Rica”) instituted proceedings against the Republic of Nicaragua
                    (hereinafter “Nicaragua”) with regard to a dispute concerning maritime
                    delimitation in the Caribbean Sea and the Pacific Ocean,
                       Having regard to the Order made on 31 May 2016, whereby the Court
                    decided that an expert opinion will be obtained, in accordance with Arti-
                    cles 48 and 50 of its Statute, to provide it with information regarding the
                    state of the coast between the point suggested by Costa Rica and the
                    point suggested by Nicaragua in their pleadings as the starting‑point of
                    the maritime boundary in the Caribbean Sea, and that this expert opinion
                    will be entrusted to two independent experts appointed by Order of the
                    President of the Court after hearing the Parties;
                       Whereas, by letters dated 2 June 2016, the Registrar informed the Par-
                    ties of the Court’s decision and of the fact that it had identified two
                    potential experts to carry out the expert mission thus decided, namely
                    Mr. Eric Fouache and Mr. Francisco Gutiérrez, whose curricula vitae
                    were appended to the said letters; and whereas the Parties were invited to

                                                                                             4




4 CIJ1098.indb 19                                                                                       23/02/17 08:55

                                    maritime delimitation (order 16 VI 16)                   241

                    communicate to the Court any observations they might wish to make on
                    the choice of experts by 10 June 2016, at the latest;
                      Whereas, by a letter dated 10 June 2016, Costa Rica stated that it had
                    no objections to the two experts identified by the Court and that it was
                    ready to provide any necessary assistance to the expert mission;

                       Whereas, in a letter dated 10 June 2016, Nicaragua made no specific
                    observations regarding the two experts identified by the Court, but
                    expressed its full disposition to assist the Court in the organization of the
                    mission;
                       Whereas it is therefore appropriate to appoint the experts, who may
                    inform the Registry, if need be, of any technical assistance which they
                    consider to be required for the performance of their task,
                      Appoints the following two experts:
                      Mr. Eric Fouache, of French nationality, Professor of Geography,
                    Vice‑Chancellor of Paris‑Sorbonne University Abu Dhabi (United Arab
                    Emirates), senior member of the Institut universitaire de France and Pres-
                    ident of the International Association of Geomorphologists;
                      Mr. Francisco Gutiérrez, of Spanish nationality, Professor of Geology
                    and Geomorphology at the University of Zaragoza (Spain), former mem-
                    ber of the Executive Committee of the International Association of Geo-
                    morphologists.

                       Done in French and English, the French text being authoritative, at the
                    Peace Palace, The Hague, this sixteenth day of June two thousand and
                    sixteen, in three copies, one of which will be placed in the archives of the
                    Court and the others transmitted to the Government of the Republic of
                    Costa Rica and the Government of the Republic of Nicaragua, respec-
                    tively.

                                                                (Signed) Ronny Abraham,
                                                                            President.
                                                               (Signed) Philippe Couvreur,
                                                                             Registrar.




                                                                                               5




4 CIJ1098.indb 21                                                                                   23/02/17 08:55

